         Case 3:20-cv-01891-CRB Document 208 Filed 10/02/20 Page 1 of 4



                                                            Two Memorial City Plaza
                                                             820 Gessner, Suite 940
                                                             Houston, Texas 77024
                                                               Tel: 713.343.0478
                                                               Fax: 713.758.0146
                                                                www.hnbllc.com


October 2, 2020

Via ECF
Honorable Laurel Beeler
United States District Court for the Northern District of California
San Francisco Courthouse, Courtroom B
450 Golden Gate Ave.
San Francisco, CA 94102

Re: DISH Network L.L.C. v. Jadoo TV, Inc. et al., Case No. 3:20-cv-01891-CRB (LB)

Dear Judge Beeler:

DISH Network L.L.C. (“DISH”) requests an order compelling Defendants’ lead counsel, Mark
Punzalan, to meet and confer with counsel for DISH by telephone within ten days of the Court’s
order.

DISH has attempted to confer with Mr. Punzalan on numerous occasions and he has refused or
ignored each request. He has done so despite the Court’s prior order on this issue (ECF 188) and
the Court’s Standing Order permitting either party to demand a conference on ten days’ notice.

DISH’s Attempts to Meet and Confer With Lead Counsel Have Been Refused and Ignored.

Over the past four months, DISH has made numerous demands to meet and confer with Mr.
Punzalan concerning unresolved issues related to the Court’s February 25, 2020 Order Granting
DISH’s Motion to Compel Jadoo TV’s Production of Documents (ECF 145, the “Discovery
Order”), including the following:

    •   On May 21, 2020 DISH’s lead counsel sent an email to Mr. Punzalan stating “I request a
        meet in confer with you, Defendants’ lead counsel, within 10 days by May 31, 2020,
        pursuant to Judge Beeler’s Standing Order to discuss the issues set forth in DISH’s
        attached Discovery Letter Brief. Please provide available dates and times.” (Exhibit 1.)

    •   On May 22, 2020 DISH’s counsel sent an email to Mr. Punzalan listing unresolved issues
        and stating “We want to confer with you as lead counsel on the phone.” (Exhibit 2 at 1.)

    •   On May 27, 2020 DISH’s lead counsel sent an email to Mr. Punzalan listing unresolved
        issues and stating “I am also writing to follow up on our emails of May 21st and May 22d
        requesting a date and time, within 10 days of our May 21st request, when lead counsel can
    Case 3:20-cv-01891-CRB Document 208 Filed 10/02/20 Page 2 of 4
                                                                                 October 2, 2020
                                                                                          Page 2



    confer on the discovery issues above and in DISH’s discovery letter brief (Dkt. 181).”
    (Exhibit 3 at 1.)

•   On May 28, 2020 DISH’s lead counsel sent an email to Mr. Punzalan stating “We received
    Shinhong’s email last night regarding the substantive discovery issues and will respond
    separately to those points in preparation for our discussion between lead counsel to take
    place by May 31st as required by Judge Beeler's procedures.” (Exhibit 4 at 1.)

•   On June 1, 2020 DISH’s lead counsel sent an email and letter to Mr. Punzalan concerning
    the unresolved issues and stating “Ms. Byun proposed June 3, at 12 pm PST as a time for
    a call. We look forward to discussing these issues on June 3, at 12 pm.” Mr. Punzalan did
    not participate in the June 3 meet and confer. (Exhibit 5 at 11.)

•   On July 24, 2020 DISH’s lead counsel sent an email and letter to Mr. Punzalan concerning
    unresolved issues and stating “Ms. Byun proposed August 3rd or August 4th for a meet
    and confer. Please confirm that you are available at 1 pm PDT on August 3rd for the call.
    We look forward to discussing these issues at that time.” (Exhibit 6 at 13.) Mr. Punzalan’s
    co-counsel postponed this meet and confer to August 13, and Mr. Punzalan did not
    participate.

•   On August 28, 2020 DISH’s lead counsel sent an email to Mr. Punzalan stating “I request
    a call with Mark, Defendants’ lead counsel, within 10 days of this email, pursuant to
    Judge Beeler’s Standing Order, in order to discuss the issues that were unresolved during
    a meet and confer with Shinhong on August 13” and again listing the unresolved issues to
    be discussed. (Exhibit 7 at 1.)

•   On September 8, 2020 DISH’s lead counsel sent an email to Mr. Punzalan stating, “We
    appreciate Shinhong’s responses of September 3. However, we do not see a response to
    our request for a call with Jadoo TV’s lead counsel within 10 days of my August 28th
    email,” listing the unresolved issues, and stating, “Please propose times on September 11
    or September 14 for a call with Jadoo TV’s lead counsel (presumably Mark) on these
    unresolved issues.” (Exhibit 8 at 1-2.)

•   On September 16, 2020 DISH’s lead counsel called and sent a follow up email to Mr.
    Punzalan stating “I just left you a voice message reiterating my requests from August 28th
    and September 8th for a meet and confer with you concerning the unresolved discovery
    disputes listed below. Please provide a day a time this week for the meet and confer.”
    (Exhibit 9 at 1.)

•   On September 18, 2020 DISH’s lead counsel sent an email to Mr. Punzalan stating
    “Pursuant to Judge Beeler’s Standing Order, the following unresolved issues cannot and
    should not wait until we review Jadoo TV’s production from the eight identified accounts,”
    listing the unresolved issues, and “We again reiterate our request that Mark provide a date
    and time next week that he will be available for a meet and confer regarding these
         Case 3:20-cv-01891-CRB Document 208 Filed 10/02/20 Page 3 of 4
                                                                                       October 2, 2020
                                                                                                Page 3



        unresolved issues.” (Exhibit 10 at 1-2.) Jadoo TV failed to respond and still has not
        produced documents from the referenced accounts.

Mr. Punzalan declined or disregarded each of DISH’s requests for a meet and confer, preventing
DISH from complying with the Court’s Standing Order, and preventing DISH from bringing long
overdue disputes concerning Jadoo TV’s failure to comply with the Discovery Order before the
Court. Mr. Punzalan’s position appears to be that he need not confer until he decides, in his sole
discretion, that issues have been sufficiently discussed between attorneys in his employ and DISH
to warrant his attention. This is the type of foot dragging the Court’s standing order is designed to
prevent.

DISH’s Issues it Wishes to Discuss With Defendants’ Counsel.

DISH wishes to discuss with Mr. Punzalan the following issues, and if the parties are unable to
resolve their disagreements then DISH wishes to brief the issues to the Court:

    1. Jadoo TV’s failure to produce documents from 10 email accounts that Jadoo TV admits
       were used by relevant custodians and have responsive documents; 1

    2. Jadoo TV’s refusal to search and produce documents from 7 (of the 21) additional email
       accounts included in DISH’s Motion to Compel that DISH has shown were used by
       relevant custodians and have responsive documents; 2

    3. Jadoo TV’s failure to provide assurance that it is performing its obligation to search for
       and produce responsive emails in the agreed format, including metadata fields pursuant
       to ECF 41 at 9:22-10:5; ECF 41-1, Ex. 1. Jadoo TV has not clarified whether an interested
       non-lawyer is deciding which emails to send to Jadoo TV for review or whether Jadoo
       TV’s counsel is making that determination; and

    4. Jadoo TV’s claim of lack of possession, custody, or control over email accounts using
       Cloudstreaminc and Altair-technologies domains, which were used for Jadoo TV business




1
  Including wasif.hafeez@jadootv.com, pankaj.bhushan@jadootv.com,
haseeb.shah@jadootv.com, nocoperations@jadootv.com, faisal.mehmood@jadootv.com,
adnoc@jadootv.com, awais.malik@jadootv.com, usama.shafique@jadootv.com,
sadia@jadootv.com, and sonya.sohail@cloudstreaminc.com.
2
  Including adeel.haroon@jadootv.com, samir@jadootv.com, sheraz.hassan@jadootv.com,
fred@jadootv.com, roya@jadootv.com, sumit.ahuja@cloudstreaminc.com, and
faisal.aftab@cloudstreaminc.com.
        Case 3:20-cv-01891-CRB Document 208 Filed 10/02/20 Page 4 of 4
                                                                                      October 2, 2020
                                                                                               Page 4



       and are associated with Jadoo TV’s parent and affiliate entities in which Mr. Sohail is their
       CEO and he owns and controls them; 3

    5. Defendants’ violation of the Discovery Order, which overruled Defendants’ relevance and
       burden objections and compelled Jadoo TV to produce all non-privileged responsive
       documents from Jadoo TV’s company email accounts. (ECF 145 at 1, 5, 7.) Jadoo TV
       has defied the Court’s Discovery Order for 7 months and never sought an extension from
       the Court in which to comply.

Conclusion

DISH respectfully requests that the Court enter an order compelling Mr. Punzalan to meet and
confer by telephone with counsel for DISH within ten days of the Court’s order.


                                     Respectfully submitted,

                                 By: /s/ Stephen M. Ferguson
                                     Stephen M. Ferguson (appearance pro hac vice)
                                     stephen.ferguson@hnbllc.com
                                     HAGAN NOLL & BOYLE LLC
                                     820 Gessner, Suite 940
                                     Houston, Texas 77024
                                     Telephone: (713) 343-0478
                                     Facsimile: (713) 758-0146

                                      Attorney for Plaintiffs DISH Network L.L.C.




3
  The Court granted DISH’s motion for issuance of letters rogatory to Faisal Aftab and IDC
Resources (Pvt.) Limited. (ECF 193.) Mr. Aftab responded without producing any emails from
the faisal.aftab@cloudstreaminc.com account stating, “Any communication related to Jadoo
Services or Jadoo Box would be via my official E-mail account
(faisal.aftab@cloudstreaminc.com). I have not had access to that account since 2018, but any
communication can be obtained from the admin of that account through CSM or JadooTV.”
